Citation Nr: 0108890	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an effective date earlier than October 17, 
1994, for the assignment of a 100 percent rating for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and mother


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military duty from September 1972 to 
April 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1996 rating decision, 
in which the veteran's disability rating for his service-
connected psychiatric disorder was increased from 70 percent 
to 100 percent, with an effective date from October 17, 1994.  
The veteran filed an NOD, with respect to the effective date, 
in April 1996, and the RO issued an SOC in May 1996.  The 
veteran filed a substantive appeal also in May 1996.  
Thereafter, the veteran's appeal came before the Board, which 
in an October 1998 decision, remanded the appeal to the RO 
for additional development.  In November 2000, the veteran 
testified before the undersigned Member of the Board during a 
travel board hearing.  

The Board is cognizant that the RO developed a single issue 
for appeal, that being whether new and material had been 
presented to reopen the veteran's claim of an earlier 
effective date for his psychiatric disorder, rated as 100 
percent disabling.  The Board's October 1998 decision also 
noted this as the issue on appeal.  However, following 
further review of the record, the Board has rephrased the 
issue as being that solely for "entitlement to an earlier 
effective date".  In redesignating the issue on appeal, the 
Board notes that it has recognized a VA Form 21-4138 
(Statement in Support of Claim), dated May 24, 1996, and 
received from the veteran by the RO on May 28, 1996, as a 
substantive appeal.  

In this respect, the prevailing regulation holds, under 
38 C.F.R. § 20.202, that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2000).

Review of the VA Form 21-4138 in question, reflects a clearly 
articulated argument by the veteran regarding an earlier 
effective date .  He refers to his service-connected 
psychiatric disorder, references newly submitted evidence, 
and states, "I contend that this claim should be effective 
July 1993."  Therefore, recognition of this statement as a 
substantive appeal perfects the veteran's appeal as to 
entitlement to an earlier effective date for the 100 percent 
rating granted for his psychiatric disorder, and thus there 
is no finality of the rating decision being appealed. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a February 1995 rating decision, the veteran was 
granted an increased rating from 10 percent to 70 percent 
for his service-connected psychiatric disorder, with an 
effective date from October 17, 1994; an appeal to this 
decision was not perfected, and thus it became final.  

3. On March 21, 1996, the veteran submitted a private medical 
report, dated March 18, 1996, following which, that same 
month, the RO increased the veteran's disability rating 
for his psychiatric disability to 100 percent, also 
effective from October 17, 1994.  

4. An increase in disability, as to the veteran's service-
connected psychiatric disorder, has not been shown prior 
to October 17, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 
1994, for the award of a 100 percent rating for the veteran's 
service-connected psychiatric disorder, have not been met.  
38 U.S.C.A. §§ 5107(a), 5110(a) (West 1991 and Supp. 2000); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.400 (o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that the veteran underwent 
a VA examination in June 1973.  The examiner's diagnosis 
reflected that the veteran suffered from moderate anxiety.  
The following month, the veteran was service connected for a 
psychiatric disorder, and awarded a 10 percent disability 
rating. 

In January 1977, the veteran submitted a statement to the RO, 
in which he reported that he had not worked in two years, in 
part due to a stomach disorder (for which the veteran was not 
service connected), as well as his psychiatric disorder.  In 
February 1979, the veteran submitted to the RO a medical 
report from Glen Daves, M.D., dated that same month.  Dr. 
Daves noted that the veteran suffered from an 
anxiety/depression reaction.  He also noted that the 
veteran's condition was then without exacerbation and he was 
being maintained on Valium.  

In November 1979, the veteran testified before a Rating Board 
at the VARO in Columbia.  In his testimony, the veteran noted 
that his nerves had caused an adverse effect on his stomach, 
that he took Valium four times a day, and that he didn't feel 
he was able to work.  Thereafter, in August 1982, the veteran 
was medically examined for VA purposes with respect to 
service-connected residuals of a neck cyst.  At the time, the 
veteran indicated that he suffered from severe nervousness.  

In July 1993, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), dated June 29, 1993, in 
which he filed a claim for an increased rating for his 
psychiatric disorder.  The veteran reported that he had not 
worked in eight years, and that his psychiatric condition was 
much worse.  

In August 1993, the RO received Mental Health Services 
treatment records, dated from May 1993 to August 1993.  In 
particular, these records noted clinical assessments of 
alcohol abuse, as well as generalized anxiety disorder versus 
depression.  In October 1993, the RO received from the 
veteran a statement in which the veteran reiterated that he 
was unable to stay employed.  The veteran also submitted a 
statement from a former employer, in which it was noted that 
the veteran had been unable to work even a limited schedule, 
and that the employer believed the veteran to be totally 
disabled and unable to be gainfully employable.  

In October 1994, the veteran submitted medical records, dated 
in September and October 1994, from the VA Outpatient Clinic 
(VAOPC) Greenville.  A treatment record, dated in October 
1994, noted that the veteran suffered from major depression, 
as well as moderate impairment due to his psychiatric 
disability, and that he was probably unable to work at the 
present time.  

In December 1994, the RO received a medical report from 
Charles Baber, M.D., dated October 17, 1994.  Dr. Baber's 
diagnosis included Axis I: Agoraphobia with panic disorder, 
major depressive disorder, and history of psychoactive 
substance abuse; Axis II: Personality disorder NOS (not 
otherwise specified), with obsessive compulsive and paranoid 
tendencies; Axis IV: Severe, chronic suicidal ideations, with 
chronic obsessive compulsive thinking, in addition to history 
of violence; Axis V: Global assessment of functioning (GAF) 
of 40.  Also in December 1994, the veteran was medically 
examined for VA purposes.  The examiner's impression included 
psychotic depressive disorder, anxiety disorder with panic 
attacks, and history of alcohol abuse.  The examiner further 
noted that the veteran was marginally functional and that he 
was severely disabled from his psychiatric disorder.  

In August 1995, the RO received VAOPC Greenville medical 
records, dated from July 1993 to September 1995.  These 
records reflected the veteran's complaints and treatment with 
respect to his psychiatric disorder.  In particular, a social 
work survey, dated in August 1993, noted the veteran's report 
that he had not worked during the last eight years due to his 
stomach disorder and psychiatric problems.  Additional 
records in August 1993 noted that the veteran suffered from 
borderline paranoid traits, had some suicidal thoughts, 
history of domestic violence, and moderate anxiety and 
depression.  In September 1993, a treatment record noted that 
the veteran suffered from moderate anxiety and depression, 
with no suicidal thoughts.    An additional treatment record, 
dated in September 1995, reflected that the veteran was 
probably disabled at the present time due to peptic ulcers, 
hiatal hernia, dysthymia, major depression, and alcohol.  In 
November 1993, the veteran was hospitalized for depression 
and an increase in his suicidal thoughts.  Later that month, 
the veteran underwent the MMPI (Minnesota Multiphasic 
Personality Inventory), which reflected major depression.  

In March 1996, the veteran submitted a statement from Dr. 
Baber, dated that same month.  Dr. Baber noted that a VA 
rating decision had indicated that the veteran had been 
treated for mild anxiety since October 1994.  He reported 
that he did not find the veteran suffered from mild anxiety 
but from severe anxiety as well as chronic alcoholism.  Dr. 
Baber also reported that the veteran suffered from a 
recurrent personality disorder, with obsessive-compulsive and 
paranoid tendencies.  The veteran was reported as being 
unable to work at present and not capable of working in the 
future.  

In May 1996, the RO received a statement from the veteran's 
spouse, undated, in which she reported that the veteran had 
become very violent in 1985 and had suffered from a high 
level of nervous anxiety.  The following month, June 1996, 
the RO received VAOPC Greenville treatment records, dated in 
May 1996.  In particular, the veteran was noted to have been 
treated at the VAOPC Greenville since July 23, 1993, for a 
nervous disorder, generalized anxiety disorder, dysthymia, 
and major depression.  In August 1996, the RO received 
statements from the veteran's spouse and mother.  These 
statements documented the veteran's symptomatology with 
respect to his psychiatric disorder, and its severity prior 
to October 1994.  

Thereafter, the RO received VAOPC Greenville medical records, 
dated from August to October 1996.  In particular, in an 
August 1996 record, the examiner noted that the veteran 
appeared more stable than he had in 1993.  In a September 
1996 record, the veteran was noted to be have been totally 
unemployable since August 3, 1993.  In an October 1996 
record, the examiner noted that the veteran's problems, 
originally thought to have been alcohol related, may have 
been related instead to his psychiatric disorder.  

In November 1997, the RO received St. Luke's Hospital 
treatment records, dated from December 1996 to November 1997.  
These records reflected the veteran's treatment for 
depression and anxiety.  In December 1997, the RO received 
additional statements from the veteran, his spouse, and his 
mother.  These statements reiterated previously made 
contentions that since service, the veteran had suffered from 
severe anxiety problems, mood swings, major depression, and 
an explosive temper.  

In April 1998, the veteran was medically examined for VA 
purposes.  Following a clinical evaluation, he was found to 
suffer from major depression with psychotic features, 
generalized anxiety disorder, alcohol abuse, and a 
personality disorder.  His GAF was noted as 40.  The examiner 
reported that according to the veteran's history, he had been 
without a job since 1985, and that he had been unable to 
function since his release from active service.  

In November 2000, the veteran, his spouse, and mother, 
testified before the undersigned member of the Board during a 
travel board hearing at the VARO Columbia.  The veteran 
reported that his psychiatric disorder had been very bad 
since he had separated from service, and as a result, he had 
been unemployable since that time.  He also indicated that he 
had not been treated at the VAOPC Greenville until 1992 or 
1993.  The veteran's spouse and mother both testified that 
the veteran's disorder was very bad, and had become steadily 
worse since his separation from active service.  

II.  Analysis

The general provision regarding effective dates and increased 
ratings can be found under 38 C.F.R. § 3.400(o) (2000).  The 
regulation reflects that the effective date, with respect to 
an increased rating, is the date of receipt of claim, unless 
the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date." 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000); Harper v. Brown, 10 Vet.App. 125 (1997).  

The Board notes that, once a formal claim for compensation 
has been allowed, a report of VA examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. § 
3.157(b)(1).  For other reports, including reports from 
private physicians, laypersons, and state and other 
institutions, the date of receipt of such reports is 
recognized as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(2), (3).

The Court of Appeals for Veterans Claims has held that all 
the evidence of record for the year preceding the claim for 
an increased rating must be considered in determining whether 
there was an ascertainable increase in disability under 
section 5110(b)(2). Hazan v. Gober, 10 Vet.App. 511, 518 
(1997).  

As the evidence reflects above, in a February 1995 rating 
decision, the veteran was awarded an increased rating from 10 
percent to 70 percent for his psychiatric disorder, and 
granted an effective date from October 17, 1994, the date of 
Dr. Baber's medical report.  He did not perfect a timely 
appeal with respect to the decision, to include the effective 
date awarded.  Thus, the decision became final.  In March 
1996, following the expiration of the one-year period after 
the February 1995 rating decision, the RO received an 
additional examination report from Dr. Baber.  The report was 
dated March 18, 1996, and received on March 21, 1996.  In a 
rating decision that same month, the veteran's disability 
rating was increased to 100 percent, and the RO awarded an 
effective date back to October 17, 1994.  

The Board notes that the veteran contends his 100 percent 
rating should be granted from July 12, 1993, the date on 
which the RO received his claim for an increased rating for a 
psychiatric disorder, which was at that time 10 percent.  
However following a review of the evidence and applicable 
regulations, the Board finds an effective date for a 100 
percent disability rating earlier than October 17, 1994, is 
not warranted.  In reaching this conclusion, the Board notes 
that date of receipt of the veteran's claim, with respect to 
the issue of an effective date earlier than October 17, 1994 
for a 100 percent rating, was March 1996, following receipt 
of Dr. Baber's medical report.  In this instance, given that 
the veteran's current effective date is prior to March 21, 
1996, the law, and not the evidence, is dispositive of the 
outcome of the claim, and, as a matter of law, there is no 
entitlement to an earlier effective date.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

Finally in passing, the Board notes with respect to the 
finality of the unappealed rating action, it must be 
commented that since the veteran did not perfect a timely 
appeal with respect to the rating action assigning a 70 
percent rating and an effective date of October 17, 1994, 
that rating action became final on the basis of the evidence 
then of record and can not be revised unless it is shown that 
there was clear and unmistakable error in that rating action.  
38 C.F.R.§§ 3.104, 3.105.  

As to the question of whether an earlier effective date could 
be assigned on the basis of clear and unmistakable error, the 
regulation provides that the effective date will be the date 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).  In adjudicating clear and unmistakable 
error claims, the Court has provided guidance.  There is a 
presumption of validity to final decisions and, in the face 
of a claim of error, the presumption is even stronger.  The 
rating decision at issue in this case may only be revised 
upon a showing of clear and unmistakable error.  See 38 
C.F.R. § 3.105(a); and Russell v. Principi, 3 Vet.App. 310 
(1992).  Clear and unmistakable error is a very specific and 
rare kind of error.  To show it, the veteran must establish 
that the error is the kind which, if true, would be clear and 
unmistakable error on its face, i.e., beyond any reasonable 
dispute, or the veteran must provide persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo v. Brown, 6 Vet.App. 40 (1993); 
Luallen v. Brown, 8 Vet.App. 92 (1995).  The error must be 
one based on incorrect facts or on an incorrect application 
of the law.  See Luallen, supra.


ORDER

Entitlement to an effective date prior to October 17, 1994, 
for a rating of 100 percent for the veteran's psychiatric 
disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

